Dear Representative Long:
In your letter of April 12, 1991, you requested an opinion from our office regarding the use of a public facility for a campaign function. Specifically, you stated:
      My campaign committee plans to give a testimonial dinner on behalf of my campaign. One of the few facilities in Natchitoches which can provide enough space for a function of this type is Prather Coliseum which is located on the Northwestern Campus. Please provide complete instructions for the committee to follow in meeting all legal guidelines associated with the use of this public building.
The Louisiana Election Code prohibits the use of public funds in certain instances. R.S. 18:1465 provides:
      "A. No public funds shall be used to urge any elector to vote for or against any candidate or proposition or be appropriated to a candidate or political organization . . ."
If the use of a public building is being paid for by private funds, then it would not be unlawful to use such building to urge any elector to vote for or against any candidate, which can be assumed to happen at a testimonial. However, use of a public building for no fee would amount to the use of public funds, and therefore, would be in violation of R.S. 18:1465. The committee should also be aware of the provisions set forth in R.S. 18:1481
et. seq. on reporting and record-keeping of election campaigns.
If I can be of further assistance, please advise.
Sincerely,
                                  WILLIAM J. GUSTE, JR. Attorney General
                                  BY: ANGIE ROGERS LaPLACE Assistant Attorney General